Exhibit 10.1

SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of the Second Loan Modification Effective Date, by and between
(i) SILICON VALLEY BANK, a California corporation with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462 (“Bank”), and (ii) MEDIDATA
SOLUTIONS, INC., a Delaware corporation with offices located at 79 Fifth Avenue,
8th Floor, New York, New York 10003 (“Solutions”) and MEDIDATA FT, INC.
(formerly known as Fast Track Systems, Inc.), a California corporation with
offices located at 20 Ash Street, Suite 330, Conshohocken, Pennsylvania 19428
(“FT”, and together with Solutions, individually and collectively, the
“Borrower”).

1.     DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 10, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of September 10, 2008, as further amended by a certain First Loan
Modification Agreement, dated as of December 31, 2008, each between Borrower and
Bank (as amended, the “Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

2.     DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3.

DESCRIPTION OF CHANGE IN TERMS.

 

  A.

Modifications to Loan Agreement.

 

  1

The Loan Agreement shall be amended by deleting Section 2.2 in its entirety and
inserting in lieu thereof the following:

“2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services), plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), plus (c) the FX Reserve exceeds the Revolving Line, Borrower shall
within one Business Day pay to Bank in cash such excess.”

 

  2

The Loan Agreement shall be amended by deleting Section 2.3(a)(i) in its
entirety and inserting in lieu thereof the following:

“(i) Advances. Subject to Section 2.3(b), each Advance shall, at Borrower’s
option in accordance with the terms of this Agreement, be either in the form of
a Prime Rate Advance or a LIBOR Advance; provided, however, that in no event
shall borrower maintain at any time LIBOR Advances having more than four
(4) different Interest Periods, which interest shall be payable monthly, in
arrears, in accordance with Section 2.3(f) below.”

 

  3

The Loan Agreement shall be amended by deleting Section 2.3(c) in its entirety
and inserting in lieu thereof the following:

 

1



--------------------------------------------------------------------------------

“(c) Adjustment to Interest Rate. (i) Prime Rate Advances. Each change in the
interest rate of the Prime Rate Advances based on changes in the Prime Rate
shall be effective on the effective date of such change and to the extent of
such change. Bank shall use its best efforts to give Borrower prompt notice of
any such change in the Prime Rate; provided, however, that any failure by Bank
to provide Borrower with notice hereunder shall not affect Bank’s right to make
changes in the interest rate of the Prime Rate Advances based on changes in the
Prime Rate;

(ii) LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.6(a) hereunder. Subject to Sections 3.6
and 3.7, such rate shall apply during the entire Interest Period applicable to
such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.”

 

  4

The Loan Agreement shall be amended by deleting Section 2.4(d) in its entirety
and inserting in lieu thereof the following:

“(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”) which shall be payable as described in Annex I; and”

 

  5

The Loan Agreement shall be amended by deleting Section 3.2(a) in its entirety
and inserting in lieu thereof the following:

“(a) timely receipt of an executed Notice of Borrowing;”

 

  6

The Loan Agreement shall be amended by deleting Section 3.2(b) in its entirety
and inserting in lieu thereof the following:

“(b) the representations and warranties in Section 5 shall be true in all
material respects on the date of the Notice of Borrowing and on the Funding Date
of each Credit Extension; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date,
and no Default or Event of Default shall have occurred and be continuing or
result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and”

 

  7

The Loan Agreement shall be amended by deleting Section 3.4 in its entirety and
inserting in lieu thereof the following:

 

2



--------------------------------------------------------------------------------

“3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance (other than Advances under Sections 2.1.2, 2.1.3 or 2.1.4),
Borrower shall notify Bank (which notice shall be irrevocable) by electronic
mail, facsimile, or telephone by 12:00 p.m. Pacific time on the Funding Date of
the Advance. Together with such notification, Borrower must promptly deliver to
Bank by electronic mail or facsimile a completed Notice of Borrowing, executed
by a Responsible Officer or his or her designee. Bank shall credit Advances to
the Designated Deposit Account. Bank may make Advances under this Agreement
based on instructions from a Responsible Officer or his or her designee or
without instructions if the Advances are necessary to meet Obligations which
have become due. Bank may rely on any telephone notice given by a person whom
Bank believes is a Responsible Officer or designee.”

 

  8

The Loan Agreement shall be amended by inserting the following new Sections 3.5,
3.6 and 3.7 immediately following Section 3.4 thereof:

“3.5 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:

(1) elect to convert on any Business Day, Prime Rate Advances in an amount equal
to $1,000,000 or any integral multiple of $500,000 in excess thereof into LIBOR
Advances;

(2) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date (or any part thereof in an amount equal to
$1,000,000 or any integral multiple of $500,000 in excess thereof); provided,
that if the aggregate amount of LIBOR Advances shall have been reduced, by
payment, prepayment, or conversion of part thereof, to be less than $1,000,000,
such LIBOR Advances shall automatically convert into Prime Rate Advances, and on
and after such date the right of Borrower to continue such Advances as, and
convert such Advances into, LIBOR Advances shall terminate; or

(3) elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date (or any part thereof in an amount equal to $1,000,000
or any integral multiple of $500,000 in excess thereof) into Prime Rate
Advances.

(b) Borrower shall deliver a Notice of Conversion/Continuation in accordance
with Section 10 to be received by Bank prior to 12:00 p.m. Pacific time (i) at
least three (3) Business Days in advance of the Conversion Date or Continuation
Date, if any Advances are to be converted into or continued as LIBOR Advances;
and (ii) on the Conversion Date, if any Advances are to be converted into Prime
Rate Advances, in each case specifying the:

 

3



--------------------------------------------------------------------------------

(1) proposed Conversion Date or Continuation Date;

(2) aggregate amount of the Advances to be converted or continued which, if any
Advances are to be converted into or continued as LIBOR Advances, shall be in an
aggregate minimum principal amount of $1,000,000 or in any integral multiple of
$500,000 in excess thereof;

(3) nature of the proposed conversion or continuation; and

(4) duration of the requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances, Borrower shall be deemed to have elected
to convert such LIBOR Advances into Prime Rate Advances.

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default shall exist, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceed the Revolving Line. Borrower agrees
to pay Bank, upon demand by Bank (or Bank may, at its option, charge the
Designated Deposit Account or any other account Borrower maintains with Bank)
any amounts required to compensate Bank for any loss (including loss of
anticipated profits), cost, or expense incurred by Bank, as a result of the
conversion of LIBOR Advances to Prime Rate Advances pursuant to any of the
foregoing.

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund any LIBOR Advances, but the
provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Advances.

3.6 Special Provisions Governing LIBOR Advances.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Advances as to the
matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which

 

4



--------------------------------------------------------------------------------

determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any LIBOR
Advance, that by reason of circumstances affecting the London interbank market
adequate and fair means do not exist for ascertaining the interest rate
applicable to such Advance on the basis provided for in the definition of LIBOR,
Bank shall on such date give notice (by facsimile or by telephone confirmed in
writing) to Borrower of such determination, whereupon (i) no Advances may be
made as, or converted to, LIBOR Advances until such time as Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any Notice of Borrowing or Notice of Conversion/Continuation given by
Borrower with respect to Advances in respect of which such determination was
made shall be deemed to be rescinded by Borrower.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate Bank, upon written request by Bank (which request shall set
forth the manner and method of computing such compensation), for all reasonable
losses, expenses and liabilities, if any (including any interest paid by Bank to
lenders of funds borrowed by it to make or carry its LIBOR Advances and any
loss, expense or liability incurred by Bank in connection with the liquidation
or re-employment of such funds) such that Bank may incur: (i) if for any reason
(other than a default by Bank or due to any failure of Bank to fund LIBOR
Advances due to impracticability or illegality under Sections 3.7d) and 3.7(e))
a borrowing or a conversion to or continuation of any LIBOR Advance does not
occur on a date specified in a Notice of Borrowing or a Notice of
Conversion/Continuation, as the case may be, or (ii) if any principal payment or
any conversion of any of its LIBOR Advances occurs on a date prior to the last
day of an Interest Period applicable to that Advance.

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 3.4 shall be made as
though Bank had actually funded each of its relevant LIBOR Advances through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.6 and under
Section 3.4.

(e) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower

 

5



--------------------------------------------------------------------------------

and be deemed a request to convert or continue Advances referred to therein as
Prime Rate Advances.

3.7 Additional Requirements/Provisions Regarding LIBOR Advances.

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR
Advance prior to the last day of the Interest Period for such Advance, Borrower
shall immediately notify Borrower’s account officer at Bank and, on demand by
Bank, pay Bank the amount (if any) by which (i) the additional interest which
would have been payable on the amount so received had it not been received until
the last day of such Interest Period; exceeds (ii) the interest which would have
been recoverable by Bank by placing the amount so received on deposit in the
certificate of deposit markets, the offshore currency markets, or United States
Treasury investment products, as the case may be, for a period starting on the
date on which it was so received and ending on the last day of such Interest
Period at the interest rate determined by Bank in its reasonable discretion.
Bank’s determination as to such amount shall be conclusive absent manifest
error.

(b) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any Advances relating thereto
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), in each case resulting from any Regulatory Change
which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income of Bank by the jurisdiction in
which Bank has its principal office);

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any Advances or any deposits referred to
in the definition of LIBOR); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Closing Date which
will entitle Bank to compensation pursuant to this Section 3.7 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7. Determinations and allocations by Bank for purposes of this
Section 3.7 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make Advances, of making or maintaining Advances, or on
amounts receivable by it in respect of Advances, and of the additional amounts
required to

 

6



--------------------------------------------------------------------------------

compensate Bank in respect of any Additional Costs, shall be conclusive absent
manifest error.

(c) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within fifteen
(15) days after demand by Bank, Borrower shall pay to Bank such additional
amount or amounts as will compensate Bank for such reduction. A statement of
Bank claiming compensation under this Section 3.7(c) and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error.

(d) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, Advances shall not terminate if Bank and Borrower
agree in writing to a different interest rate applicable to LIBOR Advances.

(e) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the Advances in full with accrued interest thereon and all
other amounts payable by Borrower hereunder (including, without limitation, any
amount payable in connection with such prepayment pursuant to Section 3.7(a)).
Notwithstanding the foregoing, to the extent a determination by Bank as
described above relates to a LIBOR Advance then being requested by Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation,
Borrower shall have the option, subject to the provisions of Section 3.6(c), to
(i) rescind such Notice of Borrowing or Notice of Conversion/Continuation by
giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such rescission on the date on which Bank gives notice of its determination as
described above, or (ii) modify such Notice of Borrowing or Notice of
Conversion/Continuation to obtain a Prime Rate Advance or to have outstanding
Advances converted into or continued as Prime Rate Advances by giving notice (by

 

7



--------------------------------------------------------------------------------

facsimile or by telephone confirmed in writing) to Bank of such modification on
the date on which Bank gives notice of its determination as described above.

Bank shall only request such Additional Costs or such other amounts for which
reimbursement is sought under Section 3.6 and Section 3.7 to the extent it is
seeking reimbursement for such amounts from other similarly situated borrowers.”

 

  9

The Loan Agreement shall be amended by deleting Section 6.2(a)(i) in its
entirety and inserting in lieu thereof the following:

“(i) [intentionally omitted];”

 

  10

The Loan Agreement shall be amended by deleting Section 6.2(a)(ii) in its
entirety and inserting in lieu thereof the following:

“(ii) [intentionally omitted];”

 

  11

The Loan Agreement shall be amended by deleting Section 6.2(a)(iii) in its
entirety and inserting in lieu thereof the following:

“(iii) [intentionally omitted];”

 

  12

The Loan Agreement shall be amended by deleting Section 6.2(a)(iv) in its
entirety and inserting in lieu thereof the following:

“(iv) within forty-five (45) days after the end of each quarter, a quarterly
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such quarter, Borrower was in full compliance with all of the terms
and conditions of this Agreement, and setting forth calculations showing
compliance with the financial covenants (monthly or quarterly, as applicable),
set forth in this Agreement and such other information as Bank shall reasonably
request, including, without limitation, a statement that at the end of such
quarter there were no held checks;”

 

  13

The Loan Agreement shall be amended by deleting Section 6.2(a)(vii) in its
entirety and inserting in lieu thereof the following:

“(vii) as soon as available, and in any event within ninety (90) days following
the end of Borrower’s fiscal year, annual consolidated and consolidating
financial statements certified by, and with an unqualified opinion of,
Deloitte & Touche or such other independent certified public accountants
acceptable to Bank.”

 

  14

The Loan Agreement shall be amended by inserting the following new
Section 6.2(d) immediately following Section 6.2(c) thereof:

“(d) such other information regarding the operations, business affairs and/or
the financial affairs of Borrower and/or its Subsidiaries, in form and substance
acceptable to Bank, in its reasonable discretion, as and when requested by Bank,
in its reasonable discretion.”

 

8



--------------------------------------------------------------------------------

  15

The Loan Agreement shall be amended by deleting Sections 6.3(a), (b) and (d) in
their entirety and inserting in lieu thereof the following:

“(a) [intentionally omitted]

(b) [intentionally omitted]

(d) Returns. Returns and allowances between Borrower and its Account Debtors
shall follow Borrower’s customary practices as they exist at the Effective Date.
Borrower must promptly notify Bank of all returns, recoveries, disputes and
claims that involve more than Five Hundred Thousand Dollars ($500,000).”

 

  16

The Loan Agreement shall be amended by deleting Section 6.3(c) in its entirety
and inserting in lieu thereof the following:

“(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until an Event of Default has occurred and is continuing.”

 

  17

The Loan Agreement shall be amended by deleting Section 6.4 in its entirety and
inserting in lieu thereof the following:

“[intentionally omitted];”

 

  18

The Loan Agreement shall be amended by deleting Section 6.9 in its entirety and
inserting in lieu thereof the following:

“6.9 Financial Covenants.

Borrower shall maintain at all times, tested as of the last day of each quarter,
unless otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries, unless otherwise noted:

“(a) Adjusted Quick Ratio. At all times, a minimum Adjusted Quick Ratio of not
less than 2.00:1.00.

(b) Trailing Two-Quarters Cash Flow. A minimum trailing two quarters’ Cash Flow,
measured as of the date indicated below, in an amount not less than the
following amounts listed below:

 

Trailing Two-Quarter Period Ending    Minimum Cash Flow

June 30, 2010

   $3,000,000

September 30, 2010

   $4,000,000

December 31, 2010

   $5,000,000

March 31, 2011, and

each quarterly period

ended thereafter (in

each case on a trailing

two quarters basis

   $6,000,000

;provided, however, that during a Streamline Period, testing of the foregoing
Cash Flow financial covenant shall be waived.

 

  19

The Loan Agreement shall be amended by replacing “One Hundred Thousand Dollars
($100,000)” in Section 7.1 with “Five Hundred Thousand Dollars ($500,000)”.

 

9



--------------------------------------------------------------------------------

  20

The Loan Agreement shall be amended by deleting Section 7.2 in its entirety and
inserting in lieu thereof the following:

“7.2 Changes in Business, Ownership, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries, if any, to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) enter into any transaction or series of related transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than forty percent (40%) of the voting stock of
Borrower immediately after giving effect to such transaction or related series
of such transactions (other than by the sale of Borrower’s equity securities in
a public offering or to venture capital investors so long as Borrower identifies
to Bank the venture capital investors prior to the closing of the transaction).
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Five Hundred
Thousand Dollars ($500,000) in Borrower’s assets or property), (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization.”

 

  21

The Loan Agreement shall be amended by deleting Section 7.3 in its entirety and
inserting in lieu thereof the following:

“7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where (a) (i) total
consideration including cash and the value of any non-cash consideration, for
all such transactions does not in the aggregate exceed Thirty Million Dollars
($30,000,000) during the term of this Agreement and (ii) total cash
consideration, for all such transactions does not in the aggregate exceed Twenty
Million Dollars ($20,000,000) during the term of this Agreement; (b) no Event of
Default has occurred and is continuing or would exist after giving effect to the
transactions; (c) the acquisition relates to stock or property of a Person in
the business of clinical development technologies and/or related services;
(d) prior to the consummation of any such transaction, Bank shall have received
evidence satisfactory to Bank that before and after giving effect to such
transaction, Borrower will be in compliance with all of its covenants under the
Loan Documents, including the financial covenants set forth in Section 6.9
hereof, and (e) Borrower is the surviving legal entity. A Subsidiary may merge
or consolidate into another Subsidiary or into Borrower.”

 

  22

The Loan Agreement shall be amended by deleting Section 7.7 in its entirety and
inserting in lieu thereof the following:

“7.7 Investments; Distributions. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock provided that (i) Borrower may convert any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Borrower may pay
dividends solely in common stock; and (iii) Borrower may repurchase the stock of
former employees or consultants pursuant to stock repurchase agreements so long
as an Event of Default does not exist at the time of such repurchase and would
not exist after giving effect to such repurchase, provided such repurchase

 

10



--------------------------------------------------------------------------------

does not exceed in the aggregate of One Million Dollars ($1,000,000) per fiscal
year.”

 

  23

The Loan Agreement shall be amended by replacing “Two Hundred Fifty Thousand
Dollars ($250,000)” in Section 8.4 with “Five Hundred Thousand Dollars
($500,000)”.

 

  24

The Loan Agreement shall be amended by replacing “Two Hundred Fifty Thousand
Dollars ($250,000)” in Section 8.6 with “Five Hundred Thousand Dollars
($500,000)”.

 

  25

The Loan Agreement shall be amended by replacing “Two Hundred Fifty Thousand
Dollars ($250,000)” in Section 8.7 with “Five Hundred Thousand Dollars
($500,000)”.

 

  26

The Loan Agreement shall be amended by deleting Section 9.4 in its entirety and
inserting in lieu thereof the following:

“9.4 Application of Payments and Proceeds. If an Event of Default has occurred
and is continuing, Bank may apply any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Bank shall determine in its sole discretion.
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Bank, and Borrower shall promptly deliver all such payments and proceeds to Bank
in their original form, duly endorsed, to be applied to the Obligations in such
order as Bank shall determine in its sole discretion. Any surplus shall be paid
to Borrower or to other Persons legally entitled thereto; Borrower shall remain
liable to Bank for any deficiency. If Bank, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.”

 

  27

The Loan Agreement shall be amended by deleting the definitions of “Advance”,
“Availability Amount”, “Business Day”, “Material Adverse Change”, “Permitted
Investments” and “Prime Rate” appearing in Section 13.1 thereof, each in its
entirety and inserting in lieu thereof the following:

“Advance” or “Advances” means an advance (or advances) under the Revolving Line,
including, without limitation any LIBOR Advance and any Prime Rate Advance.

“Availability Amount” is (a) the Revolving Line minus (b) the Dollar Equivalent
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit plus an amount equal to the Letter of Credit Reserve), minus
(c) the FX Reserves, minus (d) any amounts used for Cash Management Services,
and minus (e) the outstanding principal balance of any Advances.

“Business Day” “ is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination

 

11



--------------------------------------------------------------------------------

of a “Business Day” shall relate to a LIBOR Advance, the term “Business Day”
shall also mean a day on which dealings are carried on in the London interbank
market, and if any determination of a “Business Day” shall relate to an FX
Forward Contract, the term “Business Day” shall mean a day on which dealings are
carried on in the country of settlement of the foreign (i.e., non-Dollar)
currency.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral; (b) a material adverse change in the
business, operations, or condition (financial or otherwise) of Borrower, taken
as a whole or (c) a material impairment of the prospect of repayment of any
portion of the Obligations.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower’s business;

(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(f) Investments existing on the date hereof of any Borrower in any Subsidiary of
Borrower and future Investments of Borrower in any Subsidiary or Subsidiaries
made in the ordinary course of business consistent with past practices and
necessary for the operation of such Subsidiary or Subsidiaries;

(g) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (g) shall not
apply to Investments of Borrower in any Subsidiary;

(h) Investments by Borrower in joint ventures so long as the aggregate amount of
such Investments in any fiscal year does not exceed Five Hundred Thousand
Dollars ($500,000); and

(i) Investments consisting of stock, options or warrants received by Borrower in
connection with the business activities of Borrower.

“Prime Rate” is the rate described in Annex I.”

 

12



--------------------------------------------------------------------------------

  28

The Loan Agreement shall be amended by inserting the following definitions in
Section 13.1 thereof, each in its appropriate alphabetical order:

““Adjusted Quick Ratio” is (i) unrestricted cash and Cash Equivalents plus net
billed accounts receivable; divided by (ii) the difference of Current
Liabilities minus Deferred Revenue.

“Cash Flow” is, for any period of measurement, (i) EBITDA for such period; plus
(ii) non-cash expenses; minus (iii) Capital Expenditures; minus (iv) taxes
actually paid in cash; minus (v) dividends actually paid in cash.

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Advance into another Interest Period.

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

“Current Liabilities” are all obligations and liabilities of Borrower owed to
Bank, plus, without duplication, the aggregate amount of Borrower’s Total
Liabilities that mature within one (1) year.”

“Effective Amount” means with respect to any Advances on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowing and
prepayments or repayments thereof occurring on such date.

“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the thirtieth (30) day of each month (or, if the thirtieth
(30) day of the month does not fall on a Business Day, then on the first
Business Day following such date), and each date a Prime Rate Advance is
converted into a LIBOR Advance to the extent of the amount converted to a LIBOR
Advance.

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2) or three (3) months thereafter, in each case
as Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically

 

13



--------------------------------------------------------------------------------

corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, and (e) interest shall accrue from and include the first
Business Day of an Interest Period but exclude the last Business Day of such
Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market (rounded upward, if necessary, to the
nearest 1/10,000th of one percent (0.0001%)) in which Bank customarily
participates at 11:00 a.m. (local time in such interbank market) two
(2) Business Days prior to the first day of such Interest Period for a period
approximately equal to such Interest Period and in an amount approximately equal
to the amount of such Advance.

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate
plus the LIBOR Rate Margin.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 1/10,000th of one percent (0.0001%)) equal
to LIBOR for such Interest Period divided by one (1) minus the Reserve
Requirement for such Interest Period.

“LIBOR Rate Margin” is the rate described in Annex I.

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Exhibit B to the Second Loan
Modification Agreement, with appropriate insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit C to the
Second Loan Modification Agreement, with appropriate insertions.

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

14



--------------------------------------------------------------------------------

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Second Loan Modification Agreement” means that certain Second Loan Modification
Agreement, executed by Borrower and Bank, dated as of the Second Loan
Modification Effective Date.”

“Second Loan Modification Effective Date” is the date indicated on the signature
page to the Second Loan Modification Agreement.

“Streamline Period” is, on and after the Second Loan Modification Date, provided
no Default or Event of Default has occurred and is continuing, the period
(i) commencing on the first (1st) day of the month following the month in which
Borrower has, for each consecutive day in the immediately preceding forty-five
(45) day period, maintained at all times unrestricted cash at Bank and Cash
Equivalents at Bank or an Affiliate of Bank (subject to a Control Agreement in
favor of Bank) minus all outstanding Credit Extensions of Borrower owed to Bank
of not less than Ten Million Dollars ($10,000,000), as determined by Bank, in
its sole discretion (the “Streamline Balance”); and (ii) terminating on the
earlier to occur of (A) the occurrence of a Default or an Event of Default; and
(B) the first day thereafter in which Borrower fails to maintain the Streamline
Balance, as determined by Bank, in its sole discretion. Upon the termination of
a Streamline Period, Borrower must maintain the Streamline Balance each
consecutive day for forty-five (45) consecutive days, as determined by Bank, in
its sole discretion, prior to entering into a subsequent Streamline Period.
Borrower shall give Bank prior-written notice of Borrower’s intention to enter
into any such Streamline Period.”

 

  29

The Loan Agreement shall be amended by deleting the definitions of “Additional
Cash Proceeds”, “Borrowing Base”, “Borrowing Base Certificate”, “Consolidated
T3M Revenue”, “Eligible Accounts”, “Eligible Foreign Accounts”, “Excess Cash
Flow”, “Excess Cash Flow Recapture” and “Transaction Report” appearing in
Section 13.1 thereof, each in its entirety.

 

  30

The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

 

  31

Annex I is hereby made a part of the Loan Agreement.

 

15



--------------------------------------------------------------------------------

4.     FEES. Borrower shall pay to Bank the modification fee described in Annex
I. Borrower shall also reimburse Bank for all legal fees and expenses incurred
in connection with this amendment to the Existing Loan Documents.

5.     RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of September 10,
2008 between Solutions and Bank, and acknowledges, confirms and agrees that said
Intellectual Property Security Agreement contains an accurate and complete
listing of all Intellectual Property Collateral as defined in said Intellectual
Property Security Agreement (except as disclosed in writing to Bank), shall
remain in full force and effect.

6.     AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC
financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code.

7.     CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

8.     RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9.     NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10.   CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11.   RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.   JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the State of New York in any action, suit, or
proceeding of any kind against it which arises out of or by reason of this Loan
Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE BANK SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN
THE

 

16



--------------------------------------------------------------------------------

COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE
IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS
AGAINST THE BORROWER OR ITS PROPERTY.

13.   COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as of the Second Loan Modification Effective Date.

BORROWER:

MEDIDATA SOLUTIONS, INC.

By /s/ Bruce Dalziel                                             

Name: Bruce Dalziel                                            

Title: CFO                                                            

MEDIDATA FT, INC.

By /s/ Bruce Dalziel                                             

Name: Bruce Dalziel                                            

Title: CFO and Executive Vice President           

BANK:

SILICON VALLEY BANK

By /s/ Lorisa B. Chiltern                                      

Name: Lorisa B. Chiltern                                     

Title: Vice President                                             

 

 

Second Loan Modification Effective Date: June 30, 2010

 

18



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT B

COMPLIANCE CERTIFICATE

TO:           SILICON VALLEY BANK                                         
                                                     Date:
_______________________

FROM:    MEDIDATA SOLUTIONS, INC. and MEDIDATA FT, INC.

 

The undersigned authorized officer of Medidata Solutions, Inc. and Medidata FT,
Inc. (individually and collectively, jointly and severally, the “Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) to the extent applicable, all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all federal, material foreign, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with generally GAAP consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

                 

Quarterly consolidated and consolidating

financial statements plus a Compliance Certificate

   Quarterly within 45 days    Yes    No

Annual financial statement (CPA Audited) plus a

Compliance Certificate

   FYE within 90 days    Yes    No 10-Q, 10-K and 8-K    Within 5 days after
filing with SEC    Yes    No Projections    FYE within 45 days    Yes    No

Other information regarding business operations and

financial information

   As requested by Bank    Yes    No  

Below is listed (i) any material change in the composition of the intellectual
property, (ii) the registration of any copyright, including any subsequent
ownership right of Borrower in or to any copyright, patent or trademark not
previously disclosed to Bank, or (iii) Borrower’s knowledge of an event that
materially adversely affects the value of the intellectual property (if none,
state “None”):

________________________________________________________________________

 

 

Financial Covenant

 

Required

 

Actual

  

Complies

Maintain as indicated

            

Adjusted Quick Ratio: at all times, tested quarterly

  2.00:1.00   _____:1.00      Yes    No

Cash Flow (Trailing Two Months)*

  **   $______          Yes    No

* Not tested during Streamline Period

** See Section 6.9(b) of Loan and Security Agreement

 

19



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

MEDIDATA SOLUTIONS, INC.

MEDIDATA FT, INC.

 

 

By: ______________________________

Name:  ___________________________

Title:  ____________________________

  

BANK USE ONLY

 

Received by: ____________________

                         AUTHORIZED SIGNER    

 

Date: __________________________

 

Verified: _______________________

                         AUTHORIZED SIGNER    

 

Date: __________________________

 

Compliance Status:        Yes    No

 

20



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated: ____________________

 

I.

Adjusted Quick Ratio (Section 6.9(a))

Required: Maintain a minimum Adjusted Quick Ratio of not less than 2.00:1.00.

Actual:

  A.

 

Borrower’s unrestricted cash and Cash equivalents

   $_____

  B.

 

Total net billed accounts receivable (from most recent balance sheet)

   $_____

  C.

 

Quick Assets (line A plus line B)

   $_____

  D.

 

Current Liabilities

   $_____

  E.

 

Deferred Revenue

   $_____

  F.

 

Net Current Liabilities (line D minus line E)

   $_____

  G.

 

ADJUSTED QUICK RATIO (line C divided by line F, expressed as a ratio)

   _____:1.00

Is line G equal to or greater than 2.00:1.00?

          _____ No, not in compliance                                        
                                                                      _____ Yes,
in compliance

 

21



--------------------------------------------------------------------------------

II.

Trailing Two-Quarters Cash Flow (Section 6.9(b))

Required: Maintain a minimum trailing two quarters’ Cash Flow, measured as of
the date indicated below, in an amount not less than the following amounts
listed below:

 

Trailing Two-Quarter Period Ending    Minimum Cash Flow

June 30, 2010

   $3,000,000

September 30, 2010

   $4,000,000

December 31, 2010

   $5,000,000

March 31, 2011, and

each quarterly period

ended thereafter (in

each case on a trailing

two quarters basis

   $6,000,000

;provided, however, that during a Streamline Period, testing of the foregoing
Cash Flow financial covenant shall be waived.

Actual: all amounts measured on a trailing two-quarters’ basis:

 

  A.

 

EBITDA

   $_____

  B.

 

Non-cash Expenses

   $_____

  C.

 

Adjusted EBITDA (line A plus line B)

   $_____

  D.

 

Capital Expenditures

   $_____

  E.

 

Taxes actually paid in cash

   $_____

  F.

 

Dividends actually paid in cash

   $_____

  G.

 

CASH FLOW(line C minus line D minus line E minus line F)

   $_____

Is line G equal to or greater than $[________________________ ]?

            _____ No, not in compliance                                        
                                                                      _____ Yes,
in compliance

 

22



--------------------------------------------------------------------------------

Exhibit B

Sample Notice of Borrowing

FORM OF NOTICE OF BORROWING

MEDIDATA SOLUTIONS, INC.

MEDIDATA FT, INC.

Date: ______________                        

 

TO:

SILICON VALLEY BANK

One Newton Executive Park, Suite 200

2221 Washington Street

Newton, Massachusetts 02462

Attention: Client Services

RE:        Loan and Security Agreement dated as of September 10, 2008 (as
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and between MEDIDATA SOLUTIONS, INC. and MEDIDATA FT, INC.
(individually and collectively, jointly and severally, the “Borrower”), and
Silicon Valley Bank (the “Bank”).

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4 of the Loan Agreement, of the borrowing of an Advance.

 

  1.

The Funding Date, which shall be a Business Day, of the requested borrowing is
_______________.

 

  2.

The aggregate amount of the requested borrowing is $            .

 

  3.

The requested Advance shall consist of $___________ of Prime Rate Advances and
$______ of LIBOR Advances.

 

  4.

The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be __________ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

(a)        all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(b)        no Default or Event of Default has occurred and is continuing, or
would result from such proposed Advance; and

(c)        the requested Advance will not cause the aggregate principal amount
of the outstanding Advances to exceed, as of the designated Funding Date,
(i) the Revolving Line minus (ii) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit), minus (iii) the FX

 

23



--------------------------------------------------------------------------------

Reserve, and minus (iv) the aggregate outstanding Advances (including any
amounts used for Cash Management Services).

 

 

 

BORROWER    

MEDIDATA SOLUTIONS, INC.

MEDIDATA FT, INC.

    By:              

    Name:      

    Title:          

For internal Bank use only

 

LIBOR Pricing Date

 

  

LIBOR

 

  

LIBOR Variance

 

  

Maturity Date

 

         

____%

 

    

 

24



--------------------------------------------------------------------------------

Exhibit C

FORM OF NOTICE OF CONVERSION/CONTINUATION

MEDIDATA SOLUTIONS, INC.

MEDIDATA FT, INC.

Date: ______________________

 

TO:

SILICON VALLEY BANK

One Newton Executive Park, Suite 200

2221 Washington Street

Newton, Massachusetts 02462

Attention: Client Services

 

RE:

RE:        Loan and Security Agreement dated as of September 10, 2008 (as
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and between MEDIDATA SOLUTIONS, INC. and MEDIDATA FT, INC.
(individually and collectively, jointly and severally, the “Borrower”), and
Silicon Valley Bank (the “Bank”).

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:

 

  1.

The date of the [conversion] [continuation] is ____________________ , 20___.

 

  2.

The aggregate amount of the proposed Advances to be [converted] is
$                     or [continued] is $                    .

 

  3.

The Advances are to be [converted into] [continued as] [LIBOR] [Prime Rate]
Advances.

 

  4.

The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be          months.

The undersigned, on behalf of Borrower, hereby certifies that the following
statement is true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a)        no Event of Default has occurred and is continuing, or would result
from such proposed [conversion] [continuation].

[Signature page follows.]

 

1



--------------------------------------------------------------------------------

 

BORROWER    

MEDIDATA SOLUTIONS, INC.

MEDIDATA FT, INC.

    By:              

    Name:      

    Title:          

For internal Bank use only

 

LIBOR Pricing Date

 

  

LIBOR

 

  

LIBOR Variance

 

  

Maturity Date

 

         

____%

 

    

 

2



--------------------------------------------------------------------------------

ANNEX I TO SECOND LOAN MODIFICATION AGREEMENT

FEES AND EXPENSES

1.         Unused Revolving Line Facility Fee.    Borrower shall pay to Bank the
Unused Revolving Line Facility Fee, which fee shall be paid quarterly, in
arrears, on the last day of each quarter, in an amount equal to three-eighths of
one percent (0.375%) per annum of the average unused portion of the Revolving
Line, as determined by Bank. Borrower shall not be entitled to any credit,
rebate or repayment of any Unused Revolving Line Facility Fee previously earned
by Bank pursuant to this section notwithstanding any termination of the within
agreement, or suspension or termination of Bank’s obligation to make loans and
advances hereunder.

2.         LIBOR Rate Margin.    The LIBOR Rate Margin is two and one-half of
one percent (2.50%).

3.         Prime Rate.    The Prime Rate is the rate of interest published in
the “Money Rates” section of The Wall Street Journal, Eastern Edition as the
“United States Prime Rate.” In the event that The Wall Street Journal, Eastern
Edition is not published or such rate does not appear in The Wall Street
Journal, Eastern Edition, the prime rate shall be determined by Bank until such
time as the Prime Rate becomes available in accordance with past practices.

4.         Modification Fee.    Borrower Shall pay to Bank a modification fee
equal to Ten Thousand Dollars ($10,000), which fee shall be due on or prior to
the Second Loan Modification Effective Date and shall be deemed fully earned
when paid.